Citation Nr: 1126932	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  11-05 095	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable evidence (CUE) in a September 28, 2009 decision of the Board of Veterans Appeals that denied entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), and diabetes, and also denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional liver disability.


REPRESENTATION

Moving party represented by:  AMVETS


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The DD 214 of the moving party in this action reflects a period of service from September 1973 to March 1974 as a member of the California National Guard.  That document lists the type of separation as relief from active duty for training.  The moving party also had subsequent National Guard service with that organization. 

This matter is before the Board of Veterans' Appeals (Board) as an original action on a motion received in October 2009, in which the moving party alleged CUE in a September 28, 2009 Board decision that denied his claims of entitlement to service connection for for an acquired psychiatric disorder, claimed as PTSD and diabetes, and also denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional liver disability.

The moving party's representative attempted to revoke its representation of the moving party, but, after being advised by the Board that such revocation would require a motion demonstrating good cause for withdrawal, filed a May 2011 informal hearing presentation in support of the CUE motion in this case.  Consequently, the Board finds that the moving party is still represented by the organization listed on the title page.


FINDINGS OF FACT

1.  In September 2009, the Board denied entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and diabetes, and also denied entitlement to compensation pursuant to 38 U.S.C.A. §  1151 for an additional liver disability.

2.  There was a tenable basis for each of the Board's determinations, and the moving party has not alleged any specific error by the Board that would have manifestly changed the outcome of the appeal.


CONCLUSION OF LAW

The September 2009 Board decision that denied entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, and diabetes, and also denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional liver disability, did not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE. A claim requesting review under this statute may be filed at any time after the underlying decision is made. Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The moving party's motion for review or revision was filed with the Board in October 2009.

The statute and implementing regulations provide that a decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  38 C.F.R. § 20.1404(a).

In this case, the moving party appears to have met the requirements of 38 C.F.R. § 20.1404(a).  His October 2009 letter included his name, file number, and appeared to reference and indicate disagreement with each of the Board's September 2009 determinations.  While he did not specifically include the date of the Board decision in his letter, his representative subsequently did so in the May 2011 informal hearing presentation.  Consequently, the Board finds that the moving party met the threshold pleading requirements of 38 C.F.R. § 20.1404(a).

The moving party must also set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement to set forth clearly and specifically the alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b).

38 C.F.R. § 20.1403(a) defines CUE as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, a finding of CUE requires either that the correct facts, as they were known at the time, were not before the Board, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  Id.

The evidence to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  For a Board decision issued on or after July 21, 1992, the record to be reviewed includes relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) changed diagnosis, i.e., a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill its duty to assist, and (3) disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In its September 2009 decision, the Board denied entitlement to service connection for PTSD because of the lack of a verified in-service stressor.  See 38 C.F.R. § 3.304(f) (requiring evidence of PTSD, a link between the PTSD and an in-service stressor, and credible supporting evidence that the in-service stressor occurred).  The Board's denial was primarily based on the fact that, while there were some diagnoses of PTSD, those diagnoses were based on the then appellant's account of a combat history in Vietnam.  The Board explained that the then appellant's account was not credible, and, therefore, the diagnoses of PTSD were invalid and service connection for PTSD was not warranted.  The Board gave a detailed explanation of the reasons that it concluded the then appellant did not serve in Vietnam, based on his service records and his own conflicting statements.

Specifically, the Board noted that an extensive search through the then appellant's service personnel record failed to corroborate that he was ever in Vietnam or that was on active duty during the period he asserts such combat.  The Board noted a DD Form 4 (Enlistment Contract in the Armed Forces of the United States), executed in July 1973, in which the appellant enlisted in the California Army National Guard as a Private (E-1) with no prior military service, and found this document to be conclusive evidence that the then appellant did not have active service prior to 1973.  The Board also noted the lack of indication of prior military service in the California Army National Guard service record, and a Personnel Information Exchange System (PIES) response indicating there was no evidence to substantiate Vietnam service or active service other than September 1973 to March 1974.  The Board also noted the then appellant's inconsistent statements regarding the dates of his alleged previous service, and his vagueness in identifying any specific military unit prior to 1973 in which he served.

The moving party's CUE motion simply reasserts that he engaged in combat in Vietnam between 1971 and 1972, and submitted VA treatment notes already of record.  There is no specific argument addressing the Board's detailed analysis of why the evidence does not support his assertions regarding his service in Vietnam.  Consequently, there is no clear and specific allegation of CUE with regard to the Board's denial of the claim for entitlement to service connection for PTSD.

The Board notes that, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity   See 75 Fed. Reg. 39843-01 (July 13, 2010), to be codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  As noted above, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  In any event, the recent amendment to the PTSD regulation still requires that a claimed stressor be consistent with the circumstances of service, and in this case the moving party has not raised a specific argument against the Board's finding, supported by a detailed explanation, of why the evidence reflects that the then appellant did not serve in Vietnam in combat or otherwise.

The Board also notes that the Board included in its September 2009 decision a denial of a claim for entitlement to service connection for his diagnosed depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (Board should address psychiatric diagnoses in addition to those claimed by a claimant without medical expertise when raised by the evidence).  The moving party has not made any specific allegations with regard to this aspect of the Board's denial, and there is therefore no basis for a finding of CUE in this regard.

Similarly, the Board found that there was no basis for entitlement to service connection for diabetes on a presumptive basis because the evidence did not reflect that the then appellant served in Vietnam, warranting the presumption that he was exposed to Agent Orange, and that his diabetes was service connected.  38 U.S.C.A. § 1116(a)(1),(2), (f) (West 2002); 38 C.F.R. §§  3.307(a)(6)(iii); 3.309(e) (2010).  The moving party has not alleged any specific error in the Board's analysis finding that he did not serve in Vietnam.  Consequently, for similar reasons to those above, there is no basis for a finding of CUE in this regard.  There is also no specific contention regarding the Board's finding that service connection was not warranted for diabetes on any other basis, and there is thus no basis for a finding of CUE in this regard as well.

As to the section 1151 claim, the Board in its September 2009 decision noted the then appellant's claim that VA treatment in July 2006, in particular the medications prescribed for his heptocellular disease with hepatitis B and C serology, as well as medications that the Veteran was told to stop taking, caused additional liver disability.  The Board reviewed the medical evidence in detail, including the opinion of a VA physician in April 2008 that VA care did not cause or create an additional disability separate and distinct from any preexisting liver disability.  The physician stated that the most likely etiology of the then appellant's current liver disease, diagnosed as nonalcoholic fatty liver (NAFL), which includes nonalcoholic steatohepatitis (NASH), was obesity and insulin resistance/diabetes.  She added that the then appellant probably also had at least an element of alcoholic fatty liver (AFL).  The Board also considered the then appellant's lay statements, including his March 2009 Board hearing testimony that a physician told him that medications provided by VA led to his liver problems, and found that they did not warrant a different result.

In his CUE motion, the moving party referred to a May 28, 2008 VA liver biopsy in which no alcohol was found, and attached a copy of this document, which had previously been of record.  The moving party has not made a valid allegation of CUE with regard to the section 1151 claim for several reasons.  First, while the May 2008 liver biopsy was not before the April 2008 VA examiner, her conclusion was not based primarily on any finding related to the alcohol content of his liver.  Rather, as the above excerpt from the examination report shows, the primary bases of her conclusion was that the causes of the liver disease were obesity and diabetes.  She only noted an element of AFL after stating her conclusion.  In addition, while alcohol was not noted in the May 2008 pathology report, there does not appear to be a specific indication of no alcohol, but even if there were, and even if this constituted a change in diagnosis, such a change in diagnosis is specifically referred to in the regulation as not being a basis for a finding of CUE.  38 C.F.R. § 20.1403(d)(1).  Further, while the Board did not specifically refer to the May 2008 pathology report in its decision, the Board is not required to discuss each piece of evidence in the claims file.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The Board also notes that, in its decision, the Board wrote, with regard to the then appellant's lay testimony, that a layperson is not considered capable of opining in regard to causation of a disability, and also discounted the then appellant's testimony regarding what a physician said to him as to medication being the cause of his liver problems.  In fact, lay testimony is competent as to some matters of causation and can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis.  See Kahana v. Shinseki, No. 09-3525, n. 4 (Vet. App. June 15, 2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  However, any error by the Board in this regard did not affect the outcome of the case.  The Board was warranted in discounting the then appellant's lay testimony as to the cause of his liver disease because his general assertions were outweighed by the April 2008 opinion of a trained medical professional, and also in discounting his report of a contemporaneous medical statement because of the contrary medical statement in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Thus, there is no valid basis of CUE even assuming error in the Board's decision in this regard.  38 C.F.R. § 20.1404(b) (requiring moving party to state why the result would have been manifestly different but for the alleged error).

For the foregoing reasons, there was a tenable basis for each of the Board's determinations and the moving party has not alleged any specific error by the Board that would have manifestly changed the outcome of the appeal.  There is therefore no basis for a finding of CUE in the Board's September 28, 2009 decision, and the CUE motion must be dismissed without prejudice to refilling.  The benefit-of-the-doubt rule, see 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102(2010),  is inapplicable to this determination.  38 C.F.R. § 20.1411(a).

 
ORDER

The Board's decision of September 28, 2009 was not clearly and unmistakably erroneous; the moving party's CUE motion with respect to this decision is therefore dismissed without prejudice to refiling.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



